DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 08 September 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden present and that prosecution would be more streamlined if the groups were examined together.  This is not found persuasive because applicant’s arguments are directed to U.S. restriction practice. Search burden is not a requirement to show lack of unity of invention, nor is “streamlined prosecution”.  Applicant has not presented any arguments against the shared technical feature not making a contribution over the prior art. Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention,  there being no allowable generic or linking claim. 

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.
Claims 4 and 9 are further objected to because equations should be presented on their own line, not embedded in the body of the text. 
Claim 9 is further objected to because line 3 recites “bslot” when it should recite --bslot--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the lack of a transitional phrase and the repeated use of “having” makes the claim unclear and indefinite. For example, is “having a cutting ring” claiming that the connecting body has a cutting ring or that the fitting has a cutting ring? Is “having a union nut” claiming that the fitting, the body, or the ring have a union nut? Correction is required. 
Regarding claim 3, the phrases "preferably", and “particularly preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 8 recites that the sleeve “an axial slot” in line 4. It is unclear if this is the same slot recited in claim 1, or if the claim is intending to require a second axial slot. 
	Further regarding claim 8, the claim is directed to “a pipe having the cutting ring screw fitting according to claim 1”. However, claim 1 already recited that it is “for a thin-walled pipe”. Therefore it is unclear if the pipe of claim 8 is the same pipe of claim 1, or a new second pipe.
Claim 8 recites the limitation "the blades" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the range of tolerance of its nominal inside diameter" in line 3. There is insufficient antecedent basis for this limitation in the claim. Further, what the tolerance is has not been defined.
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakurada (EP 2,453,156 A2).
In regards to claim 1, Sakurada discloses a cutting ring screw fitting for a thin-walled pipe, having a connecting body (22, 28) that has a clamping cone (28T), having a cutting ring (26), having a union nut (24) that can be screwed onto the connecting body, as well as having a reinforcement sleeve (30) for introduction into the pipe, wherein the reinforcement sleeve has an axial slot (37).
In regards to claims 2 and 3, at the onset it is noted that the pipe is not a required structural element of the claim, but rather recited functionally as part of an intended use recitation in the preamble. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Sakurada further discloses the outside diameter of the reinforcement sleeve is greater than the inside diameter of the pipe (fig. 1 shows that the sleeve could have an outside diameter greater than that of a hypothetical pipe to be used with the fitting), wherein a reduction of the outside diameter of the reinforcement sleeve to a diameter that is less than the inside diameter of the pipe is made possible by compressing the edges of the axial slot (37, fig. 9 shows this capability).
	Sakurada further discloses the outside diameter of the reinforcement sleeve amounts to at least 1.04 times the nominal inside diameter of the pipe (fig. 1 shows that the sleeve could have an outside diameter at least 1.04 times the nominal inside diameter of  a hypothetical pipe to be used with the fitting).
In regards to claim 5, Sakurada further discloses the reinforcement sleeve is provided, at its end, with a collar (34) that runs around the circumference, at least in certain regions, so as to lie against the pipe.
In regards to claim 7, Sakurada further discloses the reinforcement sleeve has a cone-shaped end section (32) at one end.
In regards to claim 8, Sakurada discloses a pipe (10) having the cutting ring screw fitting according to claim 1 (see above) wherein the reinforcement sleeve lies against an inner wall of the pipe (shown in fig. 2) under a preload and has an axial slot (37), wherein the cutting ring (26) lies against the clamping cone (28T) of the connecting body (22, 28) and is pressed onto the pipe (10) by way of the screw connection of connecting body (22) and union nut (24), in such a manner that the blades (26C) of the ring cut into the outer wall of the pipe (shown in fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada as applied to claims 1 and 8 above.
In regards to claims 4 and 9, Sakurada further discloses the pipe has an inside diameter that lies within the range of the tolerance of its nominal inside diameter. While Sakurada does not expressly disclose the width of the slot being calculated by the claimed formula; the width of the slot may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sakurada to have the width of the slot be calculated by the claimed formula , as the width of the slot may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurada as applied to claim 1 above, and further in view of Clemens (DE 2,833,587 A1).
Sakurada discloses the fitting of claim 1 but does not disclose the axial slot runs over the entire length of the reinforcement sleeve. 
However, Clemens teaches a similar reinforcement sleeve (1), having an axial slot (2) that runs over the entire length of the reinforcement sleeve (shown in fig. 2).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the reinforcement sleeve of Sakurada with an axial slot that runs over the entire length of the sleeve, in order to compensate for manufacturing related tolerances, as taught by Clemens at lines 18-36 of the translation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679
09/23/2022